UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


SHAWN M. WOODSON,                     
            Petitioner-Appellant,
                v.
RONALD HUTCHINSON; ATTORNEY                       No. 00-6260
GENERAL FOR THE STATE OF
MARYLAND,
            Respondents-Appellees.
                                      
          Appeal from the United States District Court
           for the District of Maryland, at Greenbelt.
             William M. Nickerson, District Judge.
                       (CA-99-944-WMN)

                     Submitted: October 17, 2000

                     Decided: December 1, 2000

    Before WIDENER, WILKINS, and MOTZ, Circuit Judges.



Reversed and remanded by unpublished per curiam opinion.


                             COUNSEL

Shawn M. Woodson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTOR-
NEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appel-
lees.
2                      WOODSON v. HUTCHINSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Shawn M. Woodson appeals the district court’s order dismissing
his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.
2000) as untimely. Subsequent to the district court’s decision, we held
that the final day of the one-year limitation period for petitioners
whose convictions became final prior to the enactment of the AEDPA
was April 24, 1997. See Hernandez v. Caldwell, ___ F.3d ___, 2000
WL 1218361, *5 (4th Cir. Aug. 28, 2000). Because Woodson filed his
state habeas petition on April 24, 1997, and the one-year period was
tolled for the entire time his application for post conviction relief was
properly pending in the Maryland courts, see Taylor v. Lee, 186 F.3d
557, 561 (4th Cir. 1999), cert. denied, ___ U.S. ___, 120 S. Ct. 1262
(2000), Woodson’s petition was timely filed. Accordingly, we grant
a certificate of appealability, reverse the judgment of the district
court, and remand for consideration on the merits. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                       REVERSED AND REMANDED